PER CURIAM
Janeane Correll appeals the denial without an evidentiary hearing of her Rule 24.0351 motion for post-conviction relief. Correll claims that the motion court clearly erred because her conviction of the felony of stealing and sentence of six years' imprisonment were unlawful under the Missouri Supreme Court's decision in State v. Bazell , 497 S.W.3d 263 (Mo.banc 2016). We affirm.
The judgment of the motion court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

All rules references are to the Missouri Supreme Court Rules (2017).